Citation Nr: 1018698	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs healthcare system. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




REMAND

According to the Togus Department of Veterans Affairs (VA) 
Medical Center (MC), the Veteran served on active duty from 
January 1972 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 decision of the VAMC in Togus, Maine, 
whereby the Veteran was denied enrollment the VA healthcare 
system.

As a condition for receiving medical benefits, a veteran must 
generally be enrolled in the VA healthcare system.  38 C.F.R. 
§ 17.36(a) (2009).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  However, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
Application For Health Benefits to a VA medical facility.  
38 C.F.R. § 17.36(d).

The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities 
[priority categories 1-8].  38 C.F.R. § 17.36(b).  For 
instance, veterans who do not have any service-connected 
disabilities and do not meet the necessary income thresholds 
are assigned the lowest priority, or category 8.  Id.  Due to 
VA's limited resources, VA has limited enrollment to all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status as 
January 17, 2003.  Id.

A review of the file fails to disclose the Veteran's initial 
claim for enrollment in the VA healthcare system, although 
the date of October 28, 2003, is referenced by the VAMC.  
According to the statement of the case (SOC), the Veteran was 
initially enrolled in the lowest priority group (priority 
category 8 (subcategory g), or Priority Group 8G).  The SOC 
indicates that on May 21, 2007, the Veteran's enrollment was 
changed to Priority Group 5G, presumably on the basis of 
lower reported income.  Subsequently, after review by Income 
Verification Match (IVM), the Veteran was returned to 
Priority Group 8G.  As someone who is in Priority Group 8G, 
the Veteran is no longer eligible for enrollment in the VA 
healthcare system and he is appealing for a higher priority 
group and eligibility to again be enrolled.

The Board notes that the regulations pertaining to 
eligibility for enrollment in the VA healthcare system were 
amended, effective June 15, 2009.  In particular, the 
amendments established additional sub-priorities within 
enrollment priority category 8 to allow for the enrollment of 
priority category 8 veterans whose income exceeds the current 
means test and geographic means test income thresholds by 
10 percent or less.  38 C.F.R. § 17.36 (2009); Expansion of 
Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 
22834 (May 15, 2009).  As the Veteran in this case has been 
determined to fall within priority category 8, and there is 
no recent financial status information of record, a remand is 
necessary in order to obtain financial status information 
that will allow for a determination as to whether the Veteran 
is eligible for enrollment based upon his income level and 
the recently enacted relaxed income thresholds.  Obtaining 
updated financial status information is also important as the 
Veteran indicated, by a January 2008 statement, that his 
wife's income may be lower than what was reported by him in 
December 2007.

In light of the remand, additional records should be obtained 
and associated with the claims file in order to have a more 
complete record.  A review of the claims file discloses a 
single VA Form 10-10EZR dated in December 2007 pertaining to 
the Veteran's dependent information, annual income, 
deductible expenses and net worth for the year 2007, yet an 
October 2007 letter references the Veteran's 2006 total 
household income.  Additionally, the SOC referred to an IVM 
review.  Thus, the Veteran's initial application from 
October 2003, all information submitted by him regarding his 
income, including any form 10-10EZRs, and any relevant IVM 
folder should be obtained.  Moreover, the necessary records 
to document the Veteran's service dates should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary records to 
document the Veteran's service dates such 
as his DD-214.

2.  Obtain and associate with the claims 
file all information relevant to the 
Veteran's claim for enrollment in the VA 
Healthcare System, including, but not 
limited to:  his initial application from 
October 2003; all information submitted 
by the Veteran regarding his income, 
including any form 10-10EZRs; and any 
relevant IVM folder.

3.  Contact the Veteran and obtain 
financial status reports for the years 
2008 to the present.  Ask him to submit 
another application for enrollment if 
necessary.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should include 
consideration of any relaxed income 
thresholds as well as an express account 
of the Veteran's income levels and income 
thresholds relied on for each year if the 
benefit remains denied.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



        (CONTINUED ON NEXT PAGE)


_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

